                                                Case 4:19-cv-07245-HSG Document 25-1 Filed 12/12/19 Page 1 of 2



                                           1   MICHAEL S. DICKE (CSB NO. 158187)
                                               mdicke@fenwick.com
                                           2   CATHERINE D. KEVANE (CSB NO. 215501)
                                               ckevane@fenwick.com
                                           3   CASEY O’NEILL (CSB NO. 264406)
                                               coneill@fenwick.com
                                           4   FIONA TANG (CSB NO. 298101)
                                               ftang@fenwick.com
                                           5
                                               FENWICK & WEST LLP
                                           6   555 California Street, 12th Floor
                                               San Francisco, CA 94104
                                           7   Telephone:     (415) 875-2300
                                               Facsimile:     (415) 281-1350
                                           8
                                               Attorneys for Defendant Alameda Research LLC
                                           9

                                          10                              UNITED STATES DISTRICT COURT
                                          11                             NORTHERN DISTRICT OF CALIFORNIA
                                          12                                    OAKLAND DIVISION
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14   BITCOIN MANIPULATION ABATEMENT                 Case No.: 4:19-CV-07245-HSG
                                               LLC,
                                          15                                                  [PROPOSED] ORDER GRANTING
                                                            Plaintiff,                        ALAMEDA RESEARCH LLC’S
                                          16                                                  MOTION TO DISMISS BITCOIN
                                                    vs.                                       MANIPULATION ABATEMENT LLC’S
                                          17                                                  AMENDED COMPLAINT
                                               FTX TRADING LTD, ALAMEDA
                                          18   RESEARCH LLC, ALAMEDA RESEARCH                 Date:     February 13, 2020
                                               LTD (BVI), SAMUEL BANKMAN-FRIED,               Time:     2:00 p.m.
                                          19   GARY WANG, ANDY CROGHAN,                       Dept:     Courtroom 2 – 4th Floor
                                               CONSTANCE WANG, DARREN WONG, and               Judge:    Hon. Haywood S. Gilliam, Jr.
                                          20   CAROLINE ELLISON,
                                          21                Defendants.
                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                [PROPOSED] ORDER GRANTING MOTION                              CASE NO. 4:19-CV-07245-HSG
                                                TO DISMISS AMENDED COMPLAINT
                                                Case 4:19-cv-07245-HSG Document 25-1 Filed 12/12/19 Page 2 of 2



                                           1          Defendant Alameda Research LLC’s motion to dismiss Bitcoin Manipulation Abatement

                                           2   LLC’s Amended Complaint (the “Amended Complaint”) in the above-captioned action came on

                                           3   regularly for hearing before the Court on February 13, 2020. The parties were represented by their

                                           4   respective counsel of record.

                                           5          After considering the papers submitted by the parties and the argument of counsel, the

                                           6   Court finds that plaintiff has failed to comply with the requirements of Fed. R. Civ. P. 9(b) or

                                           7   8(a)(2), and that dismissal is warranted under Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

                                           8          Accordingly, Alameda Research LLC’s motion to dismiss is GRANTED, and the

                                           9   Amended Complaint is dismissed in its entirety with PREJUDICE.

                                          10          IT IS SO ORDERED.

                                          11

                                          12   Dated: _______________________
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13
                                                                                             __________________________________________
                                          14                                                      The Honorable Haywood S. Gilliam, Jr.
                                                                                                       United States District Judge
                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                [PROPOSED] ORDER GRANTING MOTION                 1                     CASE NO. 4:19-CV-07245-HSG
                                                TO DISMISS AMENDED COMPLAINT
